ICJ_103_Diallo_GIN_COD_2010-11-30_JUD_01_ME_07_FR.txt. OPINION INDIVIDUELLE DE M. LE JUGE AD HOC MAMPUYA



   Exigence de l’existence d’un différend interétatique comme condition préala-
ble à tout recours judiciaire et nouveauté de certaines réclamations.
   L’alinéa b) du paragraphe 1 de l’article 36 de la convention de
Vienne — Contenu et sens de l’obligation d’informer — Nature et portée de
 ’obligation d’informer l’étranger arrêté ou détenu contenue dans l’article 36 à la
 umière de l’objet et du but de la convention de 1963 — La spécificité des droits
énoncés à l’article 36, paragraphe 1, et l’interdépendance des trois droits énon-
cés à l’alinéa b) — En l’absence d’un préjudice matériel, la déclaration par la
Cour du caractère illicite du comportement de la République démocratique du
Congo aurait dû constituer une réparation suffisante du préjudice subi.
   Régularité de l’expulsion : l’article 13 du Pacte international relatif aux droits
civils et politiques (le Pacte ou PIDC) exige seulement que l’expulsion doit être
décidée « conformément à la loi » — Le caractère arbitraire n’est pas prévu par
 ’article 13 du PIDC : la Cour ajoute une condition supplémentaire à celles
qu’énumère le PIDC pour la régularité d’une expulsion — Le caractère « arbi-
 raire » se rapporte seulement aux arrestations ou détentions dans le cadre du
paragraphe 1 de l’article 9 du Pacte.
   Droits propres d’actionnaire — Exigibilité ou opposabilité des droits propres
d’associé — Notion d’ingérence dans le droit des sociétés — Exigibilité ou oppo-
 abilité des droits propres d’associé — Notion d’ingérence.



   La mission de la Cour est de régler conformément au droit international les
différends qui lui sont soumis ; la Cour ne peut exercer sa compétence conten-
 ieuse que s’il existe réellement un différend entre les Parties. La Cour ne
connaît des faits qu’à travers le différend interétatique né à propos de ces faits ;
une argumentation développée à l’audience ne peut être la preuve de l’existence
d’un différend entre les Parties.
   L’alinéa b) du paragraphe 1 de l’article 36 de la convention de Vienne sur les
 elations consulaires contient trois éléments distincts mais liés entre eux. Les
conclusions à tirer en droit de cette interdépendance dépendent nécessairement
des faits de l’espèce. Il faut examiner l’interdépendance de ces trois éléments à
 a lumière des faits et circonstances particuliers de la présente espèce.
   Un dommage purement moral et immatériel peut être réparé par des « satis-
 actions » purement morales. Selon une jurisprudence abondante, la déclaration
par le juge du caractère illicite du comportement d’un Etat constitue une répa-
 ation suffisante du préjudice subi.
   Les instruments internationaux appliqués dans la présente espèce ne visent
pas une expulsion « arbitraire » ; la notion d’arbitraire ne découle pas de l’illé-
galité alléguée d’un acte. Le caractère arbitraire d’une mesure relevant d’une
prérogative aussi discrétionnaire pour un Etat que la détermination des condi-
 ions d’accès ou d’acceptation des étrangers sur son territoire, donc en matière
d’expulsion, doit être établi et non présumé ou déduit de l’illégalité prétendue

196

de la mesure. Le droit laisse aux Etats une latitude certaine pour définir ce qui,
pour appliquer une mesure d’expulsion, correspond ou non aux exigences de leur
ordre public ou de leur sécurité nationale.
   Droits propres de l’actionnaire et intérêts de l’actionnaire. Les prétendus faits
 nternationalement illicites doivent avoir été dirigés directement contre les droits
propres de l’associé comme tels. Les droits propres d’associé ne sont exigibles
qu’à l’égard de la société et dans le cadre de ses rapports avec les associés, les
actes d’un tiers ne peuvent être considérés comme attentatoires aux droits pro-
pres d’associé « comme tels » que s’ils représentent des actes d’ingérence dans le
 onctionnement de la société ou dans les rapports entre cette dernière et ses
associés.

   C’est avec un réel regret que je n’ai pu, dans cette affaire, suivre en tout
 a majorité de la Cour. Mais comme juge, même ad hoc, je n’ai pas voté
contre la conclusion principale de l’arrêt condamnant la République
démocratique du Congo pour violation de certaines obligations à l’égard
des droits individuels du ressortissant guinéen, montrant par là que,
 out comme lors de l’examen des exceptions préliminaires, je n’ai aucun
problème avec l’affirmation et la sauvegarde universelles des droits de
 ’homme.
   Il ne s’agit donc pas ici de contester les dispositions de l’arrêt relatives
à cette importante question, mais d’exprimer quelques réserves sur cer-
 ains points tranchés par la Cour, tandis que je ne suis pas d’accord avec
 a majorité en certains de ses raisonnements et, parfois, en certaines de ses
conclusions.

                                 MES RÉSERVES
   1. Il me tenait à cœur de, avant toute autre chose, exposer mes réserves,
après mon désaccord déjà exprimé lors de l’arrêt du 24 mai 2007 sur les
exceptions préliminaires, concernant une question qui me paraît avoir une
 mportance juridique incontestable en droit judiciaire international, en rap-
port avec une pratique de la Cour devenue un véritable principe procédu-
 al, confirmé par une jurisprudence constante de la Cour mais qui a semblé
avoir été abandonné dans son arrêt de 2007 dans cette même affaire. Il
 ’agit de la condition préalable à toute saisine de la Cour par requête uni-
 atérale : le fait qu’il doit exister, en particulier pour l’exercice de la pro-
 ection diplomatique, un différend entre les Etats concernés, l’Etat d’ori-
gine de la personne dont il est prétendu que les droits ont été violés et
 ’Etat de sa résidence auteur des faits prétendus internationalement illicites.
   2. J’avais alors la crainte, dans un intérêt purement juridique, de voir
ainsi naître un revirement injustifié de jurisprudence en la matière ; le fait
que, depuis, les Etats n’ont pas abandonné cette exigence (voir en parti-
culier les exceptions préliminaires de la Russie dans l’affaire relative à
 ’Application de la convention internationale sur l’élimination de toutes les
 ormes de discrimination raciale (Géorgie c. Fédération de Russie), excep-
 ions préliminaires de la Fédération de Russie, par. 3.17-3.22) m’encou-
rage à rappeler le bien-fondé de l’opinion que j’exprimais à cette époque.

197

   Ainsi que je l’avais déjà indiqué dans mon opinion individuelle lors de
 ’arrêt sur les exceptions préliminaires, la pratique diplomatique est cons-
 ante : toute action internationale, même si elle porte sur des faits relatifs
à une situation conventionnelle bilatérale, est toujours précédée de « repré-
sentations diplomatiques », qui ne se confondent pas avec l’épuisement
des recours internes. Sur ce point, la jurisprudence est également cons-
 ante depuis l’arrêt de la Cour permanente dans l’affaire des Concessions
Mavrommatis en Palestine, qui définit le différend comme « un désaccord
sur un point de droit ou de fait, une contradiction, une opposition de thè-
ses juridiques ou d’intérêts » (arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11).
   Le différend naît lorsqu’un désaccord surgit entre les thèses soutenues
par les parties en rapport avec un fait jugé par l’une d’elles comme illi-
cite ; juridiquement, c’est ce différend, plus que le fait lui-même, qui fait
 ’objet de l’instance, et c’est à travers le différend que la Cour va connaî-
 re des faits (affaire Ahmadou Sadio Diallo (République de Guinée c. Répu-
blique démocratique du Congo), exceptions préliminaires, arrêt, C.I.J.
Recueil 2007 (II), p. 636-644).

   3. De fait, de l’affaire des Concessions Mavrommatis en Palestine à
celle des Activités armées sur le territoire du Congo (nouvelle requête :
2002) (République démocratique du Congo c. Rwanda), en 2006,
 a position de la Cour n’avait pas varié, jusqu’à cet arrêt sur les
exceptions préliminaires dans la présente affaire. En effet, dans cette déci-
sion, la Cour avait cru fondé de connaître de la requête guinéenne sans
au préalable avoir établi que, au-delà des faits dont M. Diallo aurait été
victime de la part du Congo , ces derniers, par ailleurs illicites, avaient fait
naître un différend interétatique entre la Guinée et le Congo, la seule
qualification sous laquelle la Cour peut être saisie de tel ou de tel fait par
voie de requête. Ce faisant, elle s’est comportée comme si dorénavant
cette condition ne devrait plus être exigée ; ce qui aurait constitué un véri-
 able revirement d’une jurisprudence jamais auparavant démentie.
   4. Heureusement, dans ses exceptions préliminaires en l’affaire relative
à l’Application de la convention internationale sur l’élimination de toutes
 es formes de discrimination raciale (Géorgie c. Fédération de Russie), la
Fédération de Russie indique bien, dans le respect de la tradition juris-
prudentielle, que cette exigence figure toujours comme la condition préa-
 able de la régularité de toute saisine de la Cour (par. 3.17) ; en l’affaire
relative aux Essais nucléaires (Nouvelle-Zélande c. France), la Cour dit
ce qui suit :

         « La Cour, comme organe juridictionnel, a pour tâche de résoudre
      des différends existant entre Etats. L’existence d’un différend est
      donc la condition première de l’exercice de sa fonction judiciaire ; on
      ne peut se contenter à cet égard des affirmations d’une partie car
      « l’existence d’un différend international demande à être établie objec-
      tivement » par la Cour. » (Essais nucléaires (Nouvelle-Zélande c.
      France), arrêt, C.I.J. Recueil 1974, p. 476, par. 58, citant Interpréta-

198

      tion des traités de paix conclus avec la Bulgarie, la Hongrie et la
      Roumanie, première phase, avis consultatif, C.I.J. Recueil 1950,
      p. 74.)
Elle y ajoute :
        « L’article 38 du Statut dispose que la mission de la Cour est « de
      régler conformément au droit international les différends qui lui sont
      soumis » ; en dehors de l’article 38 lui-même, d’autres dispositions du
      Statut et du Règlement indiquent aussi que la Cour ne peut exercer
      sa compétence contentieuse que s’il existe réellement un différend
      entre les parties... » (Ibid., p. 477, par. 60 ; les italiques sont de moi.)

   A l’occasion de l’ordonnance rendue en indication de mesures conser-
vatoires en l’affaire Géorgie c. Fédération de Russie, dans une opinion
dissidente commune, sept juges se sont prononcés dans le même sens. En
effet, en affirmant que la convention querellée impose un règlement négo-
cié préalable à toute saisine de la Cour, ils confirment la condition qu’il
doit exister un différend entre les Parties touchant l’interprétation ou
 ’application de ladite convention (affaire relative à l’Application de la
convention internationale sur l’élimination de toutes les formes de discri-
mination raciale (Géorgie c. Fédération de Russie), mesures conservatoi-
res, ordonnance du 15 octobre 2008, opinion dissidente commune des
 uges Al-Khasawneh, Ranjeva, Shi, Koroma, Tomka, Bennouna et Skot-
nikov, C.I.J. Recueil 2008, p. 401, par. 6).
   Ils dénoncent que :
         « D’ailleurs ..., ne pouvant trouver aucune preuve que les actes
      allégués par la Géorgie entraient dans les prévisions de la CIEDR,
      [la majorité] s’est contentée de constater qu’un différend paraît exis-
      ter sur l’interprétation et l’application de la CIEDR parce que les
      deux Parties ont montré leur désaccord sur l’applicabilité des arti-
      cles 2 et 5 de la Convention. » (Ibid., p. 402, par. 10.),
contestant par là le fait qu’« une argumentation développée à l’audience
devient la preuve de l’existence d’un différend entre les Parties » (ibid.,
p. 402, par. 10).
   Les sept juges constatent que, néanmoins,
         « La Cour en vient ... à admettre que les questions relevant de la
      CIEDR devaient être soulevées entre les Parties et elle invoque à ce
      sujet les contacts bilatéraux entre les Parties et des représentations
      adressées au Conseil de sécurité ..., mais la Géorgie n’a à aucun
      moment accusé la Russie de discrimination raciale. Par conséquent, à
      notre avis, la substance même de la CIEDR n’a jamais fait débat
      entre les Parties jusqu’au dépôt d’un recours devant la Cour. » (Ibid.,
      p. 402, par. 12 ; les italiques sont de moi.)
  Comme les auteurs de cette opinion dissidente, je conclus moi-même
que, ici, comme alors quand elle a examiné la phase préliminaire de cette

199

affaire Diallo, « [i]l est très surprenant que la Cour se soit ainsi débarras-
sée de cette condition préalable à tout recours judiciaire ... » (C.I.J.
Recueil 2008, p. 402, par. 13), tandis que je continue par ailleurs de pen-
ser qu’il s’agit d’une condition de principe sur laquelle la Cour aurait dû
se prononcer même en l’absence d’une objection dans ce sens, d’une
exception préliminaire ou de toute autre condition cumulative portant
par exemple sur la nécessité de négociation ou d’arbitrage préalable.
   5. Cela dit, par rapport au présent arrêt sur le fond, tout en ayant voté
avec la majorité sur les violations des articles 9 et 13 du Pacte internatio-
nal relatif aux droits civils et politiques, ainsi que des articles 6 et 12 de la
Charte africaine des droits de l’homme et des peuples, je demeure réservé
sur certains développements : ceux relatifs aux comportements des auto-
rités congolaises, développements qui reviennent à des procès d’intention
ou à des imputations qui m’ont semblé inutilement malveillantes parce
que suspicieuses ou simplement superfétatoires. Par ailleurs, je n’ai pu
souscrire ni au raisonnement ni à la partie du dispositif concluant à la
violation par le Congo des obligations lui incombant en vertu de l’ali-
néa b) du paragraphe 1 de l’article 36 de la convention de Vienne sur les
relations consulaires, tandis que, en rapport avec le rejet des griefs gui-
néens sur les droits propres de M. Diallo en tant qu’associé, souscrivant
pleinement à la conclusion de la Cour, j’estime modestement, cependant,
que le raisonnement de cette dernière néglige l’argument de principe pour
 equel ses griefs devaient être rejetés.
   6. Sur le premier point, je me contenterai de redire que, de même que
 a malheureuse réduction par laquelle la Cour avait cru devoir laisser
entendre (Ahmadou Sadio Diallo (République de Guinée c. République
démocratique du Congo), exceptions préliminaires, arrêt, C.I.J. Recueil
2007 (II), p. 601, par. 46) que c’est par malveillance, astuce et calcul déli-
bérés que le Congo aurait délivré un procès-verbal de « refoulement » plu-
 ôt qu’un procès-verbal d’expulsion m’avait paru gratuite et ne m’avait
pas convaincu (ibid., opinion du juge ad hoc Mampuya, p. 645), de
même, reprise aujourd’hui, elle provoque la même réaction de ma part. Il
en est de même de l’affirmation, qui n’est qu’une conjecture non fondée,
selon laquelle il doit être établi « un lien entre l’expulsion de M. Diallo et
 e fait qu’il ait tenté d’obtenir le recouvrement des créances ... en saisis-
sant à cette fin les juridictions civiles » (paragraphe 82 de l’arrêt). Si une
accusation aussi grave peut se comprendre dans la bouche de la deman-
deresse, la Cour mondiale ne saurait l’assumer sous forme d’une pré-
somption sans fondement.
   Ces deux lourdes imputations étaient d’autant moins nécessaires que la
conclusion principale de la Cour quant à la régularité ou non de la
mesure d’expulsion n’en avait nullement besoin.
   7. Ayant ainsi voté avec la majorité de la Cour sur certaines violations
attribuées à la République démocratique du Congo, j’ai également adhéré
au point 7 du dispositif de l’arrêt sur la réparation due en conséquence à
 a Guinée par le Congo. Néanmoins, il me semble que la Cour aurait pu
utilement préciser que le préjudice, purement moral et immatériel, retenu

200

en ce qui concerne la prétendue violation par le défendeur de l’obligation
du point b) du paragraphe 1 de l’article 36 de la convention de Vienne
sur les relations consulaires, violation qui n’a pas produit de dommage
matériel, n’appelle qu’une réparation « déclaratoire », morale. En parfaite
concordance avec le point 7 du dispositif, qui ne prescrit la réparation
que pour les violations retenues du Pacte international relatif aux droits
civils et politiques et de la Charte africaine des droits de l’homme et des
peuples, cette précision aurait servi à montrer que la Cour confirme ce
qui, à la suite de sa jurisprudence constante, est devenu un principe.
Ainsi, pour ne prendre que le seul exemple suivant dans l’affaire du
Détroit de Corfou (Royaume-Uni c. Albanie), où il était pourtant ques-
 ion de la violation de la souveraineté d’un Etat, lorsque la Cour, à l’una-
nimité, dit que :

      « par les actions de sa marine de guerre dans les eaux albanaises au
      cours de l’opération des 12 et 13 novembre 1946, le Royaume-Uni a
      violé la souveraineté de la République populaire d’Albanie, cette
      constatation par la Cour constituant en elle-même une satisfaction
      appropriée » (fond, arrêt, C.I.J. Recueil 1949, p. 36).
  La doctrine confirme unanimement cette position, par exemple :
         « Un dommage purement moral peut être réparé par des « satisfac-
      tions » purement morales. La plus simple est la proclamation par le
      juge du caractère illicite du comportement d’un Etat ; une jurispru-
      dence abondante a déclaré qu’en l’absence d’un préjudice matériel,
      la déclaration par le juge du caractère illicite d’un comportement
      constituait une réparation suffisante du préjudice subi (Détroit de
      Corfou, C.I.J. Recueil 1949, p. 35). » (P. Reuter, Droit international
      public, Paris, Presses universitaires de France, 1983, 6e éd., p. 268.)

   Tandis que J. Crawford commente que : « Une des formes de satisfac-
 ion les plus fréquentes pour dommage moral ou immatériel est la décla-
ration d’illicéité faite par une cour ou un tribunal compétent. » (Dans son
commentaire à l’article 37, paragraphe 2, de la CDI sur la responsabilité
de l’Etat.)
   8. Par ailleurs, en vue d’alourdir la responsabilité de la défenderesse,
 a Cour a cru indispensable d’ajouter une caractéristique et, donc, une
condition supplémentaire à celles qu’énumère le PIDC pour la régularité
d’une expulsion : le caractère « arbitraire » de l’expulsion de M. Diallo,
outre qu’elle est jugée illégale. En effet, l’article 13 exige seulement que
 ’expulsion doit être décidée « conformément à la loi » et l’intéressé doit
pouvoir « faire valoir les raisons qui militent contre son expulsion »
devant « l’autorité compétente ou [par] une ou plusieurs personnes spé-
cialement désignées par ladite autorité ». Il en est de même du paragra-
phe 4 de l’article 12 de la Charte africaine, qui dit que l’étranger « léga-
 ement admis sur le territoire d’un Etat partie à la présente Charte ne

201

pourra être expulsé qu’en vertu d’une décision conforme à la loi ». Nulle
part il n’y est question d’expulsion « arbitraire », à moins que ce caractère
« arbitraire » ne découle de l’illégalité ou ne soit impliqué par elle. Car des
deux choses, l’une. Soit l’arbitraire découle de l’illégalité, or manifeste-
ment il ne peut en être ainsi ; soit l’arbitraire est différent de l’illégalité.
Dans ce dernier cas, d’une part, il s’ajouterait une condition supplémen-
 aire mais non prévue par l’article 13 du Pacte. En effet, la Cour a bien
entendu ajouter cette condition supplémentaire non prévue lorsqu’elle
dit :
        « D’une part, il faut que la loi nationale applicable soit elle-même
      compatible avec les autres exigences du Pacte et de la Charte afri-
      caine ; d’autre part, une expulsion ne doit pas revêtir un caractère
      arbitraire ... » (paragraphe 65 de l’arrêt ; les italiques sont de moi),
ou lorsqu’elle dit que « la RDC n’a jamais été à même ... de fournir des
motifs qui puissent être de nature à donner un fondement convaincant à
 ’expulsion de M. Diallo » ou qu’elle parle « d’une telle mesure d’expul-
sion, qui ne repose sur aucun fondement défendable » (paragraphe 82 de
 ’arrêt). D’autre part, cette condition supplémentaire induit une exigence :
celle d’expliquer et de préciser en quoi consisterait alors, en dehors de
 ’illégalité, le caractère arbitraire.
    9. On ne trouve, nulle part dans l’arrêt, une de ces préoccupations
dont, me semble-t-il, en introduisant cette autre condition liée au carac-
 ère arbitraire, la Cour ne pouvait faire l’économie. Notre arrêt se contente
de renvoyer à la « jurisprudence interprétative considérable » du Comité
des droits de l’homme, dont la Cour proclame le caractère « quasi judi-
ciaire » et à laquelle elle « estime devoir accorder une grande considération ».
    10. Toutefois, les deux notions sont distinctes et doivent être distin-
guées, car, si l’arbitraire peut recouvrir l’illégal, l’inverse n’est pas vrai.
Pour ne retenir que la pratique du même Comité des droits de l’homme,
ainsi que le dit dans son opinion individuelle sir N. Rodley :
         « La notion de caractère « arbitraire » évoquée au paragraphe 1 de
      l’article 9 englobe certes la notion d’illégalité. Ce fait ressort à l’évi-
      dence du concept même de l’arbitraire et des travaux préparatoires.
      Je ne vois pas toutefois comment l’inverse serait également vrai.
      Rien dans les travaux préparatoires ne le justifie non plus. » (Affaire
      C. c. Australie, 2002, communication no 900/1999.)
  Ceci peut expliquer pourquoi un acte, par exemple une arrestation,
parfaitement légal peut être arbitraire et que tout acte illégal n’est pas
nécessairement arbitraire. C’est ainsi que le Comité des droits de l’homme
e conçoit lorsqu’il dit :
         « L’historique de la rédaction du paragraphe 1 de l’article 9
      confirme qu’il ne faut pas donner au mot « arbitraire » le sens de
      « contraire à la loi », mais plutôt l’interpréter plus largement du point
      de vue de ce qui est inapproprié, injuste et non prévisible. » (« Ele-
      ments of inappropriateness, injustice and lack of predictability »,

202

      voir communication no 305/1988, Hugo van Alphen c. Pays-Bas,
      constatations adoptées le 23 juillet 1990, doc. CCPR/C/39/D/305/
      1988 du 15 août 1990, par. 5.8.)
   11. Du reste, il faut remarquer que la « jurisprudence interprétative »
du Comité des droits de l’homme à laquelle notre arrêt fait allusion est
relative exclusivement à l’interprétation du paragraphe 1 de l’article 9 du
Pacte, qui distingue l’arrestation ou la détention arbitraire (dans la
deuxième phrase) et la privation de liberté non conforme à la loi (troi-
sième phrase) :
        « 1. Tout individu a droit à la liberté et à la sécurité de sa per-
      sonne. Nul ne peut faire l’objet d’une arrestation ou d’une détention
      arbitraire. Nul ne peut être privé de sa liberté, si ce n’est pour des
      motifs et conformément à la procédure prévue par la loi. »
   C’est donc aux seules arrestations ou détentions, dans le cadre du para-
graphe 1 de l’article 9 du Pacte, que se rapporte ce caractère « arbitraire ».
Je citerai, à l’appui de cette affirmation, entre autres, les « jurisprudences »
 uivantes du Comité : Teófila Gómez Casafranca c. Pérou, 2003, communi-
cation no 981/2001 ; A. c. Australie, communication no 560/1993, avis
adoptés le 3 avril 1997 ; Hugo van Alphen c. Pays-Bas, constatations
adoptées le 23 juillet 1990, doc. CCPR/C/39/D/305/1988 du 15 août 1990 ;
Womah Mukong c. Cameroun, constatations adoptées le 21 juillet 1994,
doc. CCPR/C/51/D/458/1991 ; C. c. Australie, communication no 900/
1999 ; Baban et al. c. Australie, communication no 1014/2001 ; Bakhtiyari
et al. c. Australie, communication no 1069/2002 ; Rafael Marques de
Morais c. Angola, 2005, communication no 1128/2002.
   12. Si, donc, les auteurs du Pacte avaient voulu prescrire une condition
supplémentaire, alors qu’ils utilisaient déjà cette notion d’arbitraire à
 ’article 9 concernant l’arrestation et la détention, ils l’auraient fait en
parlant, à l’article 13, d’une expulsion devant être à la fois conforme à la
 oi et non arbitraire. Outre qu’un tel caractère, sa nature et son contenu
demanderaient à être établis, force est de constater que, même alors,
 ’article 13 du Pacte dont la prétendue violation est examinée ici ne vise
pas le caractère arbitraire d’une expulsion (du reste difficile à concevoir).
Pour autant, ce silence du Pacte et de la Charte africaine ne saurait être
considéré ainsi qu’une omission que la Cour s’emploierait à combler ni
qu’une erreur qu’elle chercherait à corriger, tandis que la Charte afri-
caine, postérieure de quinze ans au Pacte, aurait pu mentionner cette no-
 ion d’arbitraire si telle était la volonté de ses promoteurs. Les auteurs du
Pacte et, à leur suite, ceux de la Charte ont suivi le bon sens, qui ne per-
met pas d’envisager aussi facilement une telle condition qui jugerait arbi-
 raire une décision aussi discrétionnaire pour un Etat que celle d’admettre
ou non, conformément à sa législation, la présence d’étrangers sur son
 erritoire.

  13. Quant à la jurisprudence propre à la matière de l’expulsion, à

203

 ’appui de la condition supplémentaire pour une expulsion de « ne pas
avoir un caractère arbitraire », le paragraphe 68 de notre arrêt cite l’arti-
cle premier du protocole no 7 de la convention européenne de sauvegarde
des droits de l’homme et des libertés fondamentales, intitulé « Garanties
procédurales en cas d’expulsion d’étrangers ». Citée sans exemples de
décisions précises l’interprétant dans le sens retenu par la Cour dans la
présente instance, cette disposition stipule ce qui suit :
        « 1. Un étranger résidant régulièrement sur le territoire d’un Etat
      ne peut en être expulsé qu’en exécution d’une décision prise confor-
      mément à la loi et doit pouvoir :
      a) faire valoir les raisons qui militent contre son expulsion,
      b) faire examiner son cas, et
      c) se faire représenter à ces fins devant l’autorité compétente ou une
         ou plusieurs personnes désignées par cette autorité. »
   Nous retrouvons dans cette disposition certes la même substance que
 ’article 13 du PIDC mais aussi la même question de son interprétation,
sans toutefois que rien ne corrobore le fait que la Cour européenne l’ait
 nterprétée comme le fait notre arrêt.
   Par contre, si l’on voulait également « instruire à décharge », on pour-
rait tirer profit du paragraphe 2 du même article qui dispose que : « Un
étranger peut être expulsé avant l’exercice des droits énumérés au para-
graphe 1 a), b) et c) de cet article lorsque cette expulsion est nécessaire
dans l’intérêt de l’ordre public ou est basée sur des motifs de sécurité
nationale. » Il y a là un élément qui montre, dans une formule affirmative
 « un étranger peut être expulsé avant l’exercice des droits énumérés ... »
et non « ne peut être expulsé avant l’exercice des droits énumérés que ... »),
qu’une latitude certaine est reconnue aux autorités territoriales, s’agis-
sant, justement, d’une prérogative discrétionnaire que l’on ne saurait,
 mplicitement, limiter même en insinuant son caractère « arbitraire ».
   Enfin, alors qu’il n’est prévu nulle part ailleurs des « garanties maté-
rielles », l’intitulé de cet article premier du protocole européen, « Garan-
 ies procédurales en cas d’expulsion d’étrangers », renseigne clairement
que même la convention européenne n’a pas entendu soumettre la mesure
d’expulsion à des conditions matérielles, de fond, laissant également com-
prendre que le contenu de la seule condition proche du fond, « l’intérêt de
 ’ordre public et des motifs de sécurité nationale », est défini discrétion-
nairement par l’autorité de l’Etat. Il ne me semble pas, dès lors, fondé
d’assimiler, comme le fait la Cour (paragraphe 72 de l’arrêt), à une condi-
 ion stricte de fond l’exigence de motivation de la décision d’expulsion
prévue par l’article 15 de l’ordonnance-loi de 1983, dès le moment où seul
 ’Etat territorial peut définir ce qui est ou non « nécessaire dans l’intérêt
de l’ordre public » ou ce qu’est l’exigence de sa « sécurité nationale ». Cet
argument abondamment exposé par la République démocratique du
Congo (contre-mémoire, par. 1.27-1.28) n’a pas retenu l’attention de la
Cour.

204

 A présent, j’aborde le point sur lequel porte mon désaccord avec la
majorité de la Cour.

                              MON DÉSACCORD
  La prétendue violation de l’obligation en vertu de l’alinéa b) du paragra-
phe 1 de l’article 36 de la convention de Vienne sur les relations consulaires.

                 Contenu et sens de l’obligation d’informer
  14. L’article 36, à l’alinéa b) de son paragraphe 1, stipule :
         « Si l’intéressé en fait la demande, les autorités compétentes de
      l’Etat de résidence doivent avertir sans retard le poste consulaire de
      l’Etat d’envoi lorsque, dans sa circonscription consulaire, un ressor-
      tissant de cet Etat est arrêté, incarcéré ou mis en état de détention
      préventive ou toute autre forme de détention. Toute communication
      adressée au poste consulaire par la personne arrêtée, incarcérée ou
      mise en état de détention préventive ou toute autre forme de déten-
      tion doit également être transmise sans retard par lesdites autorités.
      Celles-ci doivent sans retard informer l’intéressé de ses droits aux
      termes du présent alinéa. »
   Ce qui est spécialement reproché au Congo, c’est de ne pas avoir
 nformé directement et « sans tarder » la personne concernée, M. Diallo,
de son droit de solliciter, à travers l’ambassade de Guinée à Kinshasa,
 ’intervention des autorités de son pays. Dans notre arrêt, l’allégation est
présentée et la disposition pertinente interprétée dans des termes qui ne
me semblent pas tenir compte de tous les éléments pertinents tels que les
prescrit la convention. Dans cette dernière, en effet, ainsi que l’a inter-
prétée la Cour (affaire LaGrand (Allemagne c. Etats-Unis d’Amérique),
arrêt, C.I.J. Recueil 2001, p. 492, par. 74), le principe de base en matière
de protection consulaire est énoncé à l’alinéa a) du paragraphe 1, qui
concerne le droit de communication et d’accès des fonctionnaires consu-
 aires avec et auprès des ressortissants de l’Etat d’envoi. Ceci me semble
 mportant aux fins de la bonne compréhension de la portée de l’obliga-
 ion de l’Etat de résidence déclinée à l’alinéa b) du même paragraphe.
   15. Quant à cette obligation elle-même, elle se présente en trois élé-
ments : les autorités compétentes de l’Etat de résidence doivent nécessai-
rement, d’une part, si l’intéressé en fait la demande, notifier l’arrestation
au poste consulaire de l’Etat d’envoi, d’autre part, transmettre toute
communication adressée au poste consulaire par la personne incarcérée
et, enfin, informer « sans retard » l’intéressé de ses droits. L’interprétation
de la Cour étant que le troisième élément, énoncé en dernier dans l’alinéa,
est en fait le préalable indispensable à la réalisation des deux autres,
 ’intéressé devant être informé de son droit, ici énoncé en fin du paragra-
phe, afin que les deux autres éléments se concrétisent.


205

   16. De la sorte, l’obligation d’informer les autorités consulaires codi-
fiée dans la convention est considérée comme une obligation d’informer
 e détenu de son droit de demander une assistance consulaire ainsi que de
son droit de contacter, seulement s’il en fait la demande, son poste consu-
 aire. Il s’agit d’une obligation positive à la charge de l’Etat dans lequel
un ressortissant étranger est détenu. La Cour le juge ainsi, en effet, dans
 ’affaire Avena :
      « l’obligation sans équivoque de fournir l’information consulaire en
      vertu de l’alinéa b) du paragraphe 1 de l’article 36 n’appelle pas de
      conjectures sur les préférences de la personne arrêtée, qui pourraient
      justifier de ne pas l’informer. Elle donne plutôt à la personne arrêtée
      le droit, une fois informée, de dire qu’elle ne souhaite néanmoins pas
      que son poste consulaire reçoive une notification. » (Avena et autres
      ressortissants mexicains (Mexique c. Etats-Unis d’Amérique), arrêt,
      C.I.J. Recueil 2004 (I), p. 46, par. 76.)
Toutefois, la Cour précise au préalable que
      « [c]et alinéa [alinéa b) du paragraphe 1 de l’article 36] contient
      trois éléments distincts mais liés entre eux : le droit de l’intéressé
      d’être informé sans retard des droits qui lui sont reconnus par ledit
      alinéa ; le droit du poste consulaire de recevoir sans retard notifica-
      tion de la mise en détention de l’intéressé, si ce dernier en fait la
      demande ; et l’obligation de l’Etat de résidence de transmettre sans
      retard toute communication adressée au poste consulaire par la per-
      sonne détenue. » (Ibid., p. 43, par. 61 ; les italiques sont de moi.)

       Nature et portée de l’obligation d’informer l’étranger arrêté
       ou détenu contenue dans l’article 36 à la lumière de l’objet
                   et du but de la convention de 1963
   17. Certes, dans l’affaire LaGrand, la Cour conclut que, compte tenu
du libellé de ces dispositions, le paragraphe 1 de l’article 36 crée des
droits individuels, estimant que « la clarté de ces dispositions, lues dans
 eur contexte, ne laisse en rien à désirer » (affaire LaGrand (Allemagne
c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2001, p. 494, par. 77).
   Et c’est, logiquement, à cause de cette supposée « clarté » que la Cour
a choisi de ne pas recourir aux règles classiques d’interprétation telles
que reprises dans l’article 31 de la convention de Vienne sur le droit des
 raités.
   18. A cet égard, et sans vouloir remettre en cause cette conclusion, je
me permets de douter de cette affirmation catégorique de la Cour. Lors-
que l’on place la disposition concernée de l’article 36 dans le contexte
général de la convention, loin d’être « clairs », son sens et sa portée
seraient plutôt à rechercher.
   On observe, premièrement, que le but et l’objet de la conclusion d’une
convention internationale sur les relations consulaires, comme l’indique
 e préambule, sont de « contribuer ... à favoriser les relations d’amitié

206

entre les pays ». Deuxièmement, l’article 36, qui est intitulé « Communica-
 ion avec les ressortissants de l’Etat d’envoi », commence par la phrase
« afin que l’exercice des fonctions consulaires relatives aux ressortissants
de l’Etat d’envoi soit facilité ». Il est clair que cette clause ramène la
portée de l’article 36 à celle d’une disposition destinée uniquement à
 aciliter l’exercice des fonctions consulaires relatives aux ressortissants de
 ’Etat d’envoi. Troisièmement, en vertu de l’alinéa a) de l’article 5 de la
convention, les fonctions consulaires consistent notamment à « protéger
dans l’Etat de résidence les intérêts de l’Etat d’envoi et de ses ressortis-
sants, personnes physiques et morales, dans les limites admises par le
droit international ». Par ce contexte des fonctions consulaires, on se rend
bien compte que, ici, la règle de l’interprétation selon le sens naturel et
ordinaire des termes employés ne peut être absolue. L’interprétation ne
devrait pas mettre de côté le but et l’objet de la conclusion d’une conven-
 ion internationale sur les relations consulaires qui, comme l’indique
 e préambule, sont de « contribuer ... à favoriser les relations d’amitié
entre les pays » et, spécialement, de permettre à l’Etat d’envoi d’exercer
ses fonctions consulaires.
   19. Ainsi, d’une part, les indications de la convention elles-mêmes ne
semblent pas corroborer la tendance inaugurée par l’interprétation don-
née dès 2001 dans l’affaire LaGrand, faisant du droit d’être informé
reconnu à l’étranger arrêté ou détenu un droit de l’individu exclusive-
ment, tendance qui assimile purement et simplement cette matière à celle
des droits de l’homme pour la soustraire totalement à celle de la protec-
 ion diplomatique ou consulaire.
   Ce n’est donc pas tout à fait sans raison que les Etats-Unis pouvaient
 nterpréter l’article 36, dans le contexte et à la lumière de l’objet et du but
de la convention, en en concluant que :
         « La situation de l’individu au regard de la convention découle du
      droit reconnu à l’Etat partie à celle-ci, agissant par l’intermédiaire de
      ses fonctionnaires consulaires, de communiquer avec ses ressortis-
      sants. Le traitement réservé aux individus est indissociablement lié
      au droit de l’Etat et en découle. » (Contre-mémoire des Etats-Unis,
      p. 84, par. 100.)
  20. L’examen des travaux préparatoires confirme cette manière de pro-
céder : il est important de rappeler le débat qui a eu lieu sur l’utilité de
mentionner les droits reconnus aux individus, le débat portant surtout
sur la façon dont l’alinéa a) du paragraphe 1 de l’article 36 devrait abor-
der la question de la capacité du ressortissant étranger à communiquer
avec un fonctionnaire consulaire.
  Le texte initial proposé par la CDI était ainsi rédigé :
         « Les autorités compétentes doivent avertir, sans retard injustifié,
      le consulat compétent de l’Etat d’envoi, lorsque, dans les limites de
      sa circonscription, un ressortissant de cet Etat est incarcéré ou mis
      en état de détention préventive ou toute autre forme de détention. »

207

      (A/CONF.25/6, conférence des Nations Unies sur les relations consu-
      laires, vol. II, A/CONF.25/16/Add.1, p. 24.)
   Ce texte ne faisait pas mention des droits des individus et le commen-
 aire qui l’accompagnait indiquait clairement que ce qui comptait c’était
 a capacité des fonctionnaires consulaires à accomplir leurs fonctions.
   21. Un certain nombre de délégations estimaient que la convention
devrait reconnaître le droit personnel d’un ressortissant étranger de com-
muniquer avec les fonctionnaires consulaires de son pays, mais cette
question a donné lieu à une grande controverse qui n’a pas permis de
dégager un consensus clair. Au cours des négociations sur l’article 36, la
délégation du Venezuela s’est opposée à la première phrase de l’alinéa a)
du paragraphe 1 du projet de la CDI, qui concernait les droits des res-
sortissants de l’Etat d’envoi de communiquer avec le consulat compétent
et de s’y rendre, en soutenant que cette phrase n’était pas à sa place dans
une convention sur les relations consulaires, précisant que :
      « les étrangers qui se trouv[aient] dans l’Etat de résidence [devaient]
      être soumis à la juridiction de cet Etat et qu’il n’y [avait] pas lieu de
      les viser dans une convention sur les relations consulaires » (confé-
      rence des Nations Unies sur les relations consulaires, vol. I, comptes
      rendus analytiques des séances plénières et des séances de la première
      et de la deuxième commission, A/CONF.25/16, p. 358, par. 32
      (séance du 14 mars 1963 de la deuxième commission)).
   22. C’est ainsi que l’on aboutit à inverser l’ordre de présentation de
 ’alinéa a) du paragraphe 1 de l’article 36 de sorte qu’il mentionne
d’abord le droit du consul à communiquer avec l’individu et ensuite le
droit de l’individu à communiquer avec le consul (ibid., p. 361, par. 2,
amendement proposé par le Venezuela et d’autres Etats).
   De ce fait, ce qui est mis en relief c’est que la situation de l’individu au
regard de la convention découle du droit reconnu à l’Etat partie à celle-ci,
agissant par l’intermédiaire de ses fonctionnaires consulaires, de commu-
niquer avec ses ressortissants ; le traitement réservé aux individus étant
 ndissociablement lié au droit de l’Etat, il en découle.

       La spécificité des droits énoncés à l’article 36, paragraphe 1,
        et l’interdépendance des trois droits énoncés à l’alinéa b)
   23. Nous avons vu que, dans l’affaire Avena, la Cour établissait un
 ien entre les trois éléments énoncés à l’alinéa b) du paragraphe 1 de
 ’article 36, même si elle affirmait qu’ils étaient distincts ; il faut dire
qu’elle l’avait déjà fait dans l’affaire LaGrand dans des termes très expli-
cites qui qualifiaient ce lien comme une interdépendance (C.I.J. Recueil
2001, p. 492, par. 74). Mais, dans l’affaire Avena, la Cour ajoutait quel-
que chose d’extrêmement important :
        « Les conclusions à tirer en droit de cette interdépendance dépen-
      dent nécessairement des faits de l’espèce ... Il y a lieu de réexaminer

208

      l’interdépendance des trois alinéas du paragraphe 1 de l’article 36 à
      la lumière des faits et circonstances particuliers de la présente
      espèce. » (Avena et autres ressortissants mexicains (Mexique c. Etats-
      Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I), p. 52, par. 99-100 ;
      les italiques sont de moi.)

   Par rapport à cela, on sait que la République démocratique du Congo
soutenait qu’il découle du lien d’interdépendance entre le droit à l’infor-
mation de l’Etat d’envoi ou de la nationalité et le droit à l’information de
 ’étranger incarcéré ou détenu que, « si ce droit n’a pas été violé à l’égard
de la Guinée, il n’a pu l’être à l’égard de M. Diallo » (réponse de la Répu-
blique démocratique du Congo à la question posée par un juge, voir doc.
Guinée-RDC 2010/15, 27 avril 2010).

   Pour la défenderesse, en effet, l’alinéa b) du paragraphe 1 de l’arti-
cle 36 de la convention de Vienne crée certes un « droit individuel »
 LaGrand (Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil
2001, p. 494, par. 77), mais un lien qui est inextricablement lié au droit de
 ’Etat d’envoi de communiquer avec ses ressortissants par l’intermédiaire
des agents consulaires. Elle fait valoir, pour cela, que, en dépit de sa
dimension individuelle, ce droit demeure étroitement lié à ceux de l’Etat
 ui-même. Finalement, la République démocratique du Congo soutient
que l’individu et son Etat d’envoi sont mutuellement titulaires du droit à
 ’information (doc. Guinée-RDC 2010/15, p. 1-2). C’est ce qui lui permet
de mettre en exergue le fait que le but de ce droit à l’information est de
 aciliter l’exercice des fonctions consulaires relatives aux ressortissants de
 ’Etat d’envoi, ce qui confirme que ce droit individuel est étroitement lié
aux droits de l’Etat lui-même et que le traitement réservé aux individus
est indissociablement lié au droit de l’Etat et en découle.
   24. Comme dans l’affaire Avena, la Cour, plutôt que d’en faire une lec-
 ure première fondée sur une « clarté » dont l’analyse fait pour tout le
moins douter, aurait pu utilement procéder à une interprétation de l’arti-
cle 36, paragraphe 1, alinéa b), par rapport à son contexte et par rapport
à l’interdépendance des droits qui y sont énoncés, à la lumière des faits et
circonstances particuliers de l’affaire qui oppose la Guinée à la Républi-
que démocratique du Congo, comme le recommande la Cour elle-même
dans son arrêt Avena. Ne pas le faire a conduit la Cour à appliquer des
considérations purement théoriques. A cet égard, il faut souligner que la
Guinée défend sa position en se basant sur l’interprétation que la Cour
a faite de cette disposition conventionnelle dans l’affaire LaGrand et
 ’affaire Avena, même si les problèmes juridiques qui s’étaient posés ainsi
que les circonstances desdites affaires diffèrent sensiblement de ceux du
cas d’espèce.
   Les faits et circonstances de la présente espèce montrent, au contraire
des deux affaires susmentionnées, que le fait que la République démocra-
 ique du Congo n’ait pas informé M. Diallo de ses droits n’a pas empêché
 a Guinée d’exercer le droit que lui confère le paragraphe 1 de l’article 36.

209

Certes, cette information aurait pu « faciliter la mise en œuvre du système
de protection consulaire » (voir affaire LaGrand, par. 74), mais, dans la
perspective de l’objet de l’obligation pesant sur l’Etat de résidence, on ne
peut être indifférent au fait que les autorités guinéennes soient incontes-
 ablement informées ou, surtout, qu’elles aient pu, comme elles le recon-
naissent elles-mêmes, exercer leur fonction consulaire. De telle sorte que
 e manque d’information ne pouvait avoir pour effet l’impossibilité pour
 a Guinée d’exercer ses droits de protection consulaire de son ressortis-
sant. De fait, nous sommes bien dans un cas où la situation de M. Diallo
n’était certainement pas ignorée des autorités guinéennes, qui en ont été
au courant dans le temps « utile » où elles auraient pu agir, quitte à repro-
cher aux autorités congolaises, si tel était bien le cas, de ne pas avoir res-
pecté la procédure en la matière. Le cas que nous avons ici n’est donc pas
 e même que celui des frères LaGrand, dont le sort fut en quelque sorte
caché et est resté ignoré des autorités allemandes tout le temps où une
action diplomatique était encore possible ; l’Allemagne a été empêchée
d’agir par l’omission américaine d’informer les frères LaGrand de leurs
droits. Il n’est donc pas totalement fondé de déconsidérer sans autre
 orme de procès l’argument congolais selon lequel l’information aurait
été donnée verbalement. Pour une information qui, effectivement, ne
peut être donnée que verbalement, on ne peut parler d’absence de « com-
mencement de preuve » ni de tout autre élément qui étaierait un compor-
 ement verbal. On aurait dû considérer comme sans valeur une déclara-
 ion de l’intéressé, M. Diallo, interrogé treize ans après les événements,
prétendant pour la première fois que les autorités congolaises ne l’avaient
pas informé de son droit de demander la protection de l’ambassade de
son pays (réplique de la République de Guinée, vol. II, annexe I : procès-
verbal d’audition de M. Ahmadou Sadio Diallo, établi le 29 octobre 2008
par Mes Boubacar Télimélé Sylla et Aboubacar Camara). D’autant plus
qu’il n’y a pas eu de preuve contraire, impossible d’ailleurs à administrer,
et que la prétendue violation de l’article 36, paragraphe 1, alinéa b), de
cette convention par le Congo n’a causé aucun préjudice à la Guinée, ne
 ’ayant pas empêchée d’être au courant de l’incarcération et, plus tard, de
 ’expulsion de M. Diallo, et donc de le protéger.



        MA POSITION SUR LES PRÉTENDUES VIOLATIONS DES DROITS
                  PROPRES D’ASSOCIÉ DE M. DIALLO


   25. Selon la République démocratique du Congo, la question qui se
pose est celle de savoir si « l’expulsion de M. Diallo du territoire congo-
 ais aurait entraîné une violation des droits propres de M. Diallo en tant
qu’associé dans les sociétés Africom-Zaïre et Africontainers » (contre-
mémoire de la République démocratique du Congo, par. 2.02 ; duplique de
 a République démocratique du Congo, par. 2.05). Elle fait observer à cet
égard que, en ordonnant l’expulsion de M. Diallo en 1996, elle n’a porté

210

atteinte à aucun droit propre de cet individu en tant qu’associé. Il s’agit
donc de savoir si la République démocratique du Congo a posé des actes
visant ou non directement les droits propres de M. Diallo.

         Exigibilité ou opposabilité des droits propres d’associé
   26. La Guinée assimile une atteinte aux droits de la société, entraînant
un préjudice pour les actionnaires, à la violation de leurs droits propres,
c’est-à-dire qu’elle assimile une violation des droits des sociétés Africom-
Zaïre et Africontainers-Zaïre à une violation des droits de M. Diallo. Par
contre, une telle confusion altère le régime général de la protection diplo-
matique, qui, quant à lui, subordonne toujours la recevabilité d’une récla-
mation en faveur d’actionnaires d’une société étrangère à une violation
des « droits propres » de ces actionnaires « en tant que tels ».
   A cet égard, la Guinée a prétendu, comme lors de l’arrêt du 24 mai
2007, que l’arrestation, la détention et l’expulsion de M. Diallo ont non
seulement eu pour effet « de l’empêcher de continuer à administrer, à
gérer et à contrôler toutes les opérations des sociétés Africom-Zaïre et
Africontainers-Zaïre », mais ont précisément été motivées par la volonté
de l’empêcher d’exercer ces droits, de poursuivre les actions en justice ini-
 iées pour lesdites sociétés et de récupérer, ce faisant, leurs créances.

   27. Certes, l’expulsion est une mesure contre l’individu qui a pu avoir
une incidence dans sa situation d’associé. Cela ne suffit pas, comme la
Cour a statué dans l’affaire de la Barcelona Traction, pour engager la
responsabilité d’un Etat. Il faudrait examiner si les mesures prises par la
République démocratique du Congo étaient directement dirigées contre
 es droits de M. Diallo en tant qu’associé ou si, par contre, elles étaient
dirigées contre l’individu et collatéralement ont pu affecter ses droits
d’associé ou leur exercice.
   28. Mais, pour rejeter les réclamations guinéennes, la Cour ne reprend
que ce raisonnement qu’elle avait déjà suivi dans l’affaire de la Barcelona
Traction, la possibilité de principe de déposer une réclamation pour
 ’Etat national dans l’hypothèse où les actes incriminés sont dirigés
contre les « droits propres des actionnaires en tant que tels ». Elle a ainsi
procédé à la vérification pour chaque droit revendiqué par la demande-
resse, pour voir si le Congo avait pris des actes « dirigés contre [ces] droits
en tant que tels » et constater que l’allégation était fausse, erronée parce
qu’en fait le droit revendiqué au profit de M. Diallo appartenait aux
sociétés (paragraphe 119 de l’arrêt), ou que la décision congolaise n’a pas
porté atteinte au droit évoqué (paragraphes 134, 137, 138 et 148 de
 ’arrêt). La Cour se devait également de répondre aux allégations de la
Guinée sur le caractère intuitu personae des sociétés concernées. La
demanderesse fait valoir que, dans les sociétés privées à responsabilité
 imitée (SPRL), les parts sociales ne sont pas librement transmissibles, ce
qui accentue considérablement le caractère intuitu personae de ces socié-
 és, très différentes à cet égard des sociétés anonymes. Ce caractère aurait

211

été encore plus marqué pour les sociétés Africom-Zaïre et Africontainers-
Zaïre dans la mesure où M. Diallo se serait retrouvé être l’unique gérant
et le seul associé de celles-ci. Selon la Guinée, « en fait comme en droit, il
était impossible de distinguer M. Diallo de ses sociétés » (réplique de la
Guinée, par. 2.90 ; affaire Ahmadou Sadio Diallo (République de Guinée
c. République démocratique du Congo), exceptions préliminaires, arrêt,
C.I.J. Recueil 2007 (II), p. 604, par. 56).
   Aux fins de sa démonstration, la Guinée dénonce ce qu’elle appelle « les
 ngérences de la République démocratique du Congo » « dans le droit de
propriété de M. Diallo sur ses parts sociales ... », les « ingérences » par les
« arrestations et détentions », par les arrestations et l’expulsion, les « ingé-
rences » par l’expropriation des sociétés dont il n’est nulle part tenté de
prouver l’existence ainsi que les « ingérences judiciaires ».

   La Cour répond à ces allégations (particulièrement aux paragra-
phes 155-157) en restant fidèle aux solutions développées et adoptées par
elle dans l’affaire de la Barcelona Traction.
   29. Mais il me semble que c’était l’occasion de réaffirmer le principe,
 mpliqué dans cette démarche, qui est que les droits propres d’associé,
qu’ils soient « fonctionnels » ou « patrimoniaux », ne sont exigibles ou
opposables qu’à la société elle-même parce qu’ils naissent, se déploient et
s’exercent dans le cadre des rapports entre la société et ses associés ou
actionnaires ; ils s’analysent ainsi comme des créances de ceux-ci vis-à-vis
de celle-là. C’est à cause de cela que, lorsqu’ils sont atteints par des actes
dirigés contre les droits de la société, l’associé ne peut se retourner que
contre cette dernière. C’est également la raison pour laquelle la respon-
sabilité d’un tiers ne peut être sollicitée que si ses actes ont visé ces droits
en tant que tels.

               Notion d’ingérence dans le droit des sociétés
   30. L’autre règle de principe est celle de la notion d’ingérence qui
serait susceptible de porter atteinte aux droits propres d’associé. La Gui-
née s’y réfère mais en fait une application mal à propos lorsqu’elle allègue
des « ingérences dans le droit de propriété de M. Diallo », se traduisant en
particulier par les mesures d’arrestation, de détention et d’expulsion,
dans la mesure où ces mesures plaçaient M. Diallo dans l’impossibilité
« de gérer ses sociétés, de participer aux activités de leurs organes, ainsi
que de contrôler ses parts sociales et d’en faire usage » (réplique de la
Guinée, par. 2.86-2.88). Par ailleurs, elle fait allusion à des ingérences par
 esquelles « les autorités congolaises ont décidé de suspendre l’exécution
de l’arrêt rendu en l’affaire Africontainers c. Zaïre Shell en faveur de la
société demanderesse » (ibid., et paragraphe 150 de l’arrêt). Or, ces « ingé-
rences », pour autant qu’elles soient établies, ne seraient pas dirigées
contre les droits d’associé « comme tels », mais pourraient, à la limite,
déterminer un éventuel déni de justice, moyen auquel la Guinée a renoncé.
   Mais les « ingérences » susceptibles de porter atteinte aux droits propres

212

d’associé « en tant que tels » sont celles qui interviennent dans le fonction-
nement de la société ou dans les rapports entre la société et ses associés.
De fait, en tant que les droits propres d’associé ne sont exigibles qu’à
 ’égard de la société et dans le cadre de ses rapports avec les associés, les
actes d’un tiers ne peuvent être considérés comme attentatoires aux droits
propres d’associé « comme tels » que s’ils représentent des actes d’ingé-
rence ainsi définis. Aucune logique ne peut faire que des actes visant un
associé comme individu à titre personnel, comme l’arrestation, la déten-
 ion ou l’expulsion de M. Diallo, se transforment en ingérences dans le
sens défini ci-dessus et visant les droits d’associé « en tant que tels » dans
 e fonctionnement de la société ou dans les rapports entre la société et ses
associés.
   31. Le Congo donne un bon exemple de telles ingérences en répondant
à ces arguments de la Guinée en faisant valoir que celle-ci « n’a pas
démontré que la République démocratique du Congo a donné l’ordre à la
société Africontainers de ne pas permettre à M. Diallo de contrôler ses
opérations » (CR 2010/4, p. 14, par. 15).
   Cette thèse est celle développée dans l’affaire de la Salvador Commer-
cial Company, évoquée par les deux Parties, en particulier par la République
démocratique du Congo en ses exceptions préliminaires (par. 2.35). Bien
que cette affaire semble relever d’un jugement en équité, elle illustre par-
 aitement bien la notion d’ingérence. Le tribunal précise, en effet, que les
autorités salvadoriennes avaient adopté des mesures qui visaient directe-
ment les droits propres des actionnaires vis-à-vis de leur société. La sen-
 ence arbitrale, indiquant ces actes d’ingérence, mentionne le remplace-
ment arbitraire d’administrateurs de la société salvadorienne par d’autres
administrateurs apparemment à la solde de l’Etat, la convocation de réu-
nions d’organes dirigeants de la société sans avertir les actionnaires amé-
ricains majoritaires, le refus de laisser consulter certains documents de la
société à ces actionnaires, etc. (Recueil des sentences arbitrales (RSA),
vol. XV, p. 474-475), constatant que, par ces mesures, le Salvador avait
entravé directement les droits des actionnaires vis-à-vis de leur société.

   32. Par contre, dans les circonstances de la présente espèce, rien ne
 aisse penser que les autorités congolaises se soient ingérées de cette
manière dans le fonctionnement interne des sociétés Africom-Zaïre et
Africontainers-Zaïre. La Cour arrive à la même conclusion, mais il
m’avait semblé nécessaire de mieux motiver celle-ci que n’a pu le faire le
raisonnement quelque peu elliptique déployé dans l’arrêt.

                                            (Signé) Auguste MAMPUYA.




213


